          Case 17-33550 Document 1595 Filed in TXSB on 05/09/19 Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
In re:                                                          )      Chapter 11
                                                                )
IGNITE RESTAURANT GROUP, INC., et al.,1                         )      Case No. 17-33550
                                                                )
                                                                )      (Jointly Administered)
                                                                )
                            Debtors.                            )
                                                                )


                                           AFFIDAVIT OF SERVICE

STATE OF NEW YORK                   )
                                    ) ss
COUNTY OF NASSAU                    )

I, Thierry Lamour, being duly sworn, depose and state:

1.         I am a Senior Case Manager with Epiq Class Action & Claims Solutions, Inc.,2 the claims

and noticing agent for the GUC Trustee in the above-captioned proceeding. Our business

address is 1985 Marcus Avenue, Suite 200, Lake Success, New York 11042-1013.

2.         On May 6, 2019, at the direction of Cole Schotz P.C., and Pachulski Stang Ziehl & Jones

LLP, counsel to the GUC Trustee, I caused a true and correct copy of the following document to




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development LLC (4235). The Debtors’ service address is: c/o Alvarez & Marsal North America, LLC, Monarch
Tower, 3424 Peachtree Road, Suite 1500, Atlanta GA 30326, Attn: Jonathan Tibus.

2
    Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
        Case 17-33550 Document 1595 Filed in TXSB on 05/09/19 Page 2 of 4



be served by first class mail on the parties identified on Exhibit A annexed hereto (Paul

Vigano):3

                Notice of Proposed Order Approving Stipulation by and between GUC
                 Trustee and Paul R. Vigano Withdrawing Proofs of Claims #635 and #912
                 [Docket No. 1586].




                                                            /s/ Thierry Lamour
                                                            Thierry Lamour

Sworn to before me this 9th day of
May, 2019


/s/ Rose Marie Hardina
Rose Marie Hardina
Notary Public, State of New York
Notary ID No. 01HA506940
Commission Expires: January 7, 2023




3
 The envelopes used for service on the parties in Exhibits A included a legend which stated: “Important Legal
Documents Enclosed: Please direct a copy of the contents of this envelope to the President, Managing or General
Agent.”

                                                        2
Case 17-33550 Document 1595 Filed in TXSB on 05/09/19 Page 3 of 4




                     EXHIBIT A
                                                        Case 17-33550 Document 1595 Filed in TXSB on 05/09/19 Page 4 of 4
Exhibit A

Name            Address1                  Address2                       Address3                         Address4   City            State   Zip

PAUL R VIGANO   C/O IRELL & MANELLA LLP   ATTN JEFFREY M REISNER, ESQ.   840 NEWPORT CENTER DR, STE 400              NEWPORT BEACH   CA      92660
PAUL R VIGANO   C/O J H WHITNEY & CO      130 MAIN ST                                                                NEW CANAAN      CT      06840




Page 1 of 1
